Citation Nr: 1808614	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  11-28 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 10 percent for brain atrophy with residual headaches.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc. & The Veterans Coalition


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel
INTRODUCTION

The Veteran had active military service from November 1984 to August 1987 and November 1993 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC.  Although the Veteran is represented, she agreed to participate in the Board hearing without her representative.  See March 2017 Board hearing transcript, p. 2.

The Board remanded the claim for additional development in July 2017.  The case is now returned for appellate review.  

The record shows that the Veteran noted to hospital staff attempting to schedule her for an examination for her brain atrophy in September 2017 that she was canceling her claim.  An October 2017 Report of General Information also notes that the RO called the Veteran, who confirmed that she wanted to end her appeal.  A VA-Form 21-4138 was sent to her asking her to make her desire to withdraw her appeal in writing; however, the Veteran never responded.  As a withdrawal of an appeal must be in writing (or on record at a hearing), the issue of entitlement to a rating higher than 10 percent for brain atrophy is still on appeal.  See 38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  The Veteran failed to report for a September 2017 VA examination scheduled in conjunction with her initial rating claim for brain atrophy.

2.  Effectively since September 15, 2009, the Veteran's brain atrophy has included headaches and involves functional impairment with attacks that are very frequently completely prostrating and productive of severe economic inadaptability.

CONCLUSION OF LAW

The criteria are met as of September 15, 2009, for the higher 50 percent rating, though no greater rating, for brain atrophy with residual headaches.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Codes 8020-8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. § 5103 and 5103A (2012) have been met. By correspondence dated in September 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letters also notified the Veteran as to how VA assigns disability ratings and effective dates.  

VA has also satisfied the duty to assist.  The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records pertaining to her claim for disability benefits have been obtained and associated with the claims file.  VA also has provided her VA examinations addressing her brain atrophy with headaches in May 2010 and August 2016.  

VA attempted to schedule the Veteran for an additional examination to address the severity of her brain atrophy in September 2017, but the Veteran failed to report for the examination.  The burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Board notes that although the Veteran's claims file does not contain a file copy of an actual notice letters from the VA Medical Center ("VAMC"), per standard VA practice, the Veteran's examination request report is included in her file.  The examination request reflects the Veteran's latest address of record and the Veteran's indication that she wanted to cancel her claim. Thus, there is no reason shown to deduce that the Veteran did not receive notice of the examination scheduled in September 2017.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. Title 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a). The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Although the record does not contain a VA examination more recent than August 2016 to address the initial rating claim for the brain atrophy, the Board will proceed with a decision.

The Board is satisfied as to substantial compliance with its July 2017 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination, particularly if there is no medical evidence which adequately addresses level of impairment of the disability since the previous examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526-27 (1995).  The Veteran has claimed over the course of this appeal that her brain atrophy is more severely disabling than currently rated.  The Veteran's own contentions require additional medical examination to address the level of impairment.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

The Veteran's brain atrophy is rated based on residual headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100-8020.  Diagnostic Code 8020 addresses brain abscess.  With active disease, a 100 percent rating is assigned.  With residuals, rate as a minimum of 10 percent.  

Diagnostic Code 8100 addresses migraines.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran seeks a rating higher than 10 percent for her service-connected brain atrophy with residual headaches.  She testified at the March 2017 Board hearing that she suffered from headaches about once or twice a week and that the headaches were associated with sensitivity to noise.  See March 2017 Board hearing transcript, p. 18.  The last VA examination addressing the Veteran's headaches in August 2016 noted that the Veteran had not had headache pain for several years, but also reported prostrating attacks of non-migraine headache pain more frequently than once per month.  These findings contradict each other; and in any event, it appears that since the Veteran testified in March 2017 that she was having headaches once or twice per week that the severity of her headaches might have increased since they were last evaluated in August 2016.  

As noted above, the Veteran failed to appear at an examination scheduled in September 2017 to resolve the discrepancy.  So, the Board has no alternative but to evaluate the claim for increase based on the evidence of record.  See 38 C.F.R. § 3.655(b).

The Veteran also testified regarding additional private treatment records from Dr. Bernard in Woodbridge, Virginia that she would submit, but never did so.  Review of the record shows the Veteran signed a previous release for these records and they are in the file dated through 2009, but it is not clear if these records are complete.  On remand, she was given another chance to notify VA of any additional evidence pertinent to her claim, but did not respond to VA's letter.

A May 2010 VA examination report shows the Veteran reported suffering two to six "attacks" every day lasting for about two minutes.  The symptoms included inability to add, think, spell and comprehend, getting lost, disoriented to time and place, blackouts, and forgetting things.  She reported headaches described as tingling behind her forehead, moving left to right.  When headaches occurred she had to stay in bed and was unable to do anything.  She experienced headaches on average four times per week lasting for one minute.  She stated that she could not work because her job required lots of thinking, analyzing, etc.  The examiner found that the Veteran's headaches were secondary to her brain atrophy diagnosed in the military.

An August 2016 VA examination report notes that the Veteran was forgetful, lacking in focus, and unable to remember things.  The report also noted that her condition was getting worse.  It was noted that the Veteran had non-migraine pain more frequently than once per month; however, the report also noted that the Veteran had not had headache pain for several years.

Based on these findings, the evidence more closely approximates the criteria for a 50 percent rating under Diagnostic Code 8100, and has so effectively since the beginning of the appeal on September 15, 2009.  The Veteran reported in May 2010 that she had attacks where she basically could not function every day, headaches four times a week requiring her to lay down, and that she could not work because her job required use of her brain to think and analyze.  The August 2016 VA examination report also noted headaches more than once per month, notwithstanding the contradicting findings on the examination of no headaches.  Resolving all doubt in the Veteran's favor, these findings are analogous to the criteria for the 50 percent rating under Diagnostic Code 8100 in that there is functional impairment as a result of her brain atrophy that involves headaches and attacks that are very frequently completely prostrating and productive of severe economic inadaptability.  This is the maximum schedular rating available under this diagnostic code.

The Board has considered whether the Veteran can get a higher rating under Diagnostic Code 8045.  However, she would need a more comprehensive examination to address this type of rating and has not cooperated with VA's efforts to get her reevaluated.  

The Board has considered the rule for staged ratings.  Fenderson, supra.  However, as the evidence does not show that the criteria for an initial rating in excess of 50 percent have been met at any time during the appeals period, the Board concludes that staged ratings are inapplicable. 

In light of the foregoing, the Board concludes that an initial rating of 50 percent, but no higher, for brain atrophy is warranted.  The benefit-of-the-doubt rule has been applied in arriving at this decision. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III. Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2017). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate. 

The Veteran's service-connected brain atrophy is evaluated as a brain abscess and migraine headaches under Diagnostic Codes 8100-8020.  The Veteran is assigned a 50 percent rating, which contemplates migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This contemplates the level of occupational and social impairment caused by this disability.  Id.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 


ORDER

Entitlement to a rating of 50 percent for brain atrophy with residual headaches, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


